Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 16/237,990 filed on January 02, 2019. Claims 1-20 are pending and are directed toward BLOCKCHAIN MANAGEMENT PLATFORM FOR PERFORMING ASSET ADJUSTMENT, CROSS SECTIONAL EDITING, AND BONDING.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches all the limitations of independent claims.
The closest prior art made of record are:
NPL ( Bui et al. Application of Public Ledgers to Revocation in Distributed Access Control, arXiv:1608.06592v1 [cs.CR] 23 Aug 2016, 15 pages) teaches an efficient ledger design for membership revocation that combines ideas from blockchains and from web-PKI monitoring. While we use certificate-based group-membership management as the case study, the same ideas can be applied more widely to rights revocation in distributed systems.
NPL ( Kokoris-Kogias et al. CALYPSO: Auditable Sharing of Private Data over Blockchains 2018, 17 pages) teaches 1) Enable data owners to share and maintain control over their data and, in particular, enable them to update access-control rules, e.g., to add or revoke access rights, retroactively. (2) Provide auditability of all data accesses, e.g., to be able to hold 
NPL (Wang et al. A Blockchain-Based Framework for Data Sharing With Fine-Grained Access Control in Decentralized Storage Systems, IEEEAccess, July 30, 2018, pages 38437-38450) teaches the data owner has the ability to distribute secret key for data users and encrypt shared data by specifying access policy, and the scheme achieves ne-grained access control over data.
NPL ( Tang et al. Ensuring Security and Privacy Preservation for Cloud Data Services, ACM, 2016, 39 pages) teaches security threats and requirements of an outsourcing data service to a cloud, and follow that with a high-level overview of the corresponding security   technologies. We then dwell on existing protection solutions to achieve secure, dependable, and privacy-assured cloud data services including data search, data computation, data sharing, data storage, and data access. Finally, we propose open challenges and potential research directions in each category of solutions.
NPL ( Cong et al. BLOCKCHAIN DISRUPTION AND SMART CONTRACTS, Working Paper 24399, 2018, 52 pages) teaches that economists have long recognized that consensus enables agents with divergent perspectives and incentives to interact as if it provided the “truth," which has profound implications on the functioning of society, including ethics, contracting, and legal enforcement, among others.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/